El Juez Asociado Su. FeaNco Soto,
emitió la opinión del tribunal.
El acusado fné declarado culpable de nn delito de esca-lamiento en segundo grado y condenado a sufrir la pena de un año de cárcel.
En la apelación que se ha establecido ante esta corte, entre otros errores, se sostiene la insuficiencia de la prueba.
En el alegato del fiscal y en el acto de la vista este fun-cionario admite que la corte inferior cometió error en la apreciación de la prueba, en el sentido que imputa el ape-lante.
La única prueba en que funda su sentencia la corte inferior es la de encontrarse en posesión del acusado los ob-jetos sustraídos después de ocurrir el hecho del escalamiento.
Nuestro estatuto penal procede del de California, y la jurisprudencia allí establecida refiriéndose a los delitos de escalamiento y hurto, declara pertinente la prueba de po-sesión de los objetos sustraídos en un acusado; pero afirma asimismo que tal prueba no es balitante para establecer la participación del acusado en el delito a menos que se de-muestre por otra evidencia, en el escalamiento, por ejem-plo, la entrada en sí al lugar donde se ha cometido el de-lito, así como la intención criminal que acompaña a la pe-netración. La posesión por tanto de los objetos robados es más bien prueba circunstancial del hecho en relación con otras pruebas demostrando los elementos del delito, pero que por sí sola no tiene valor alguno en cuanto a la culpa-bilidad del acusado.
*826En el Caso de People v. George Beaver, 49 Cal. 57, la Corte Suprema, discutiendo una instrucción pedida por la defensa en dicilio caso, dijo lo siguiente:
“La instrucción debió haber sido dada. Si el acusado hubiese sido procesado por hurto de los objetos sustraídos de la casa, no .hubiera habido duda de que la mera circunstancia de que los obje-tos hurtados hubiesen sido encontrados en su posesión después del robo hubiese sido insuficiente para la convicción. La misma evi-dencia, no sostenida por otra evidencia, sería asimismo insuficiente para probar la intención de hurtar, lo cual en este caso es el ele-mento esencial del delito, y sin prueba de lo cual el acusado no hu-biera sido convicto; mucho más sería esta evidencia insuficiente para el delito, que incluye la entrada en sí, así como la intención criminal que acompaña la penetración.
“Se revocan la sentencia y la .orden y se envía el caso para un nuevo juicio.”
Igual jurisprudencia se sostiene en el caso de People v. George Boxer, 137 Cal. 562, donde asimismo se dice;
“Una instrucción que asume que debe haber una inferencia q presunción definitiva de culpabilidad del delito de escalamiento por el mero e inexplicado hecho de tomar la propiedad hurtada bajo su posesión personal, sin otras circunstancias indicativas de culpa-bilidad, es errónea.”
Véase por analogía el caso de El Pueblo v. Laureano, 20 D. P. R. 11.
En vista de la conclusión a que hemos llegado decla-rando insuficiente la prueba, se hace innecesario la discusión de los demás errores apuntados.
Por todo lo cual, debe revocarse la sentencia y absol-verse al acusado.

Revocada la sentencia apelada y absuelto el acusado.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Aldrey y Hutchison.